DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/483,656 entitled "INTERNET OF THINGS MERCHAN ORDER AND PAYMENT ENABLEMENT" with claims 2 to 20 pending.
Status of Claims
Claims 2 and 11 have been amended and are hereby entered.
Claim 1 is  cancelled.
Claims 2 to 20 are pending and have been examined.
Response to Amendment
The amendment filed October 6, 2021 has been entered. Claims 2 to 20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed July 6, 2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 
Claims 2-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims  2-20  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 2 recites: 
“initialize payments using a virtual wallet service…” 
“receiving….a request payment authentication…”
 “receiving, at the virtual wallet application, a new Call ID…”
“initiating the virtual wallet application…”
“receiving a payment method selection…” 
“transmitting … the payment method selection to a virtual wallet server…”
“request payment data…”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to initialize payments or receive a payment method selection recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“Internet of Things (loT) device”, “loT device server”, “merchant server”, “computing device”, “electronic device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“virtual wallet application”:
merely applying digital payment processing technology  as a tool to perform an abstract idea 
“bathroom scale, a computer monitor, a washing machine, or a refrigerator”
generally linking to household devices as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices. / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: 
“computing device”, “IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
 Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 7: 
“GetPayment Application Programming Interface (API)”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 8: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“Merchant API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 9: 
“computing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
“API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 10: 
 “virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). /  [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices. [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Independent Claim 11 recites: 
“initialize payments using a virtual wallet service” 
“receive ….a request payment authentication”
“initiate the virtual wallet application”
“receive a payment method selection”
“transmitting …the payment method selection to a virtual wallet server”
 “receive, at the virtual wallet application, a new Call ID”
 “request payment data”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to initialize payments or receive a payment method selection recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“Internet of Things (loT) device”, “a processor and a memory in communication with the processor, the memory storing instructions”, “loT device server”, “merchant server”, “computing device”, “electronic device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“virtual wallet application”:
merely applying digital payment processing technology  as a tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.  [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: 
“computing device”, “IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea 
 Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
“IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 15: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 16: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“GetPayment API”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 17: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“Merchant API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 18: 
“computing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
Claim 19: 
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
Claim 20: 
“IOT device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 “bathroom scale, a computer monitor, a washing machine, or a refrigerator.”:  generally linking to household devices as a means to perform an abstract idea  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). /  [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.  [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 2-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“METHOD AND APPARATUS FOR PERFORMING PAYMENT”, U.S. Publication Number: 2017/0068953 A1), in view of Purves (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1),in view of Jeong (“PROXIMITY COMMUNICATION METHOD AND APPARATUS”, U.S. Publication Number: 20150256515 A1)






Regarding Claim 2, 
Kim teaches,
 A method for enabling an Internet of Things (loT) device to initialize payments using a virtual wallet service (Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0071] An electronic device according to embodiments may include one or more of furniture or a portion of a building/structure, an electronic board, an electronic signature receiving device, a projector, various measuring instruments (e.g., a water meter, an electric meter, a gas meter and a wave meter), etc. In various embodiments of the present disclosure, an electronic device may also include a combination of the components listed above. / Kim [Abstract] An electronic device and a method of payment are provided. / Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.)
comprising: receiving, at a computing device executing a virtual wallet application, a request payment authentication from an loT device server, the IoT device server is configured to communicate with IoT device, (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0142] The payment application 612 is capable of providing interface related to user authentication via Identification & Verification (ID&V). / Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0074] Referring to FIG. 1, the electronic device 101, 102 or 104 and the server 106 are connected to each other via a network 162 or a short-range communication 164.)
the request payment authentication including at least one of an original Call ID, (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. )
 a user ID of a user, (Kim [0280] In an embodiment of the present disclosure, the account management module is capable of managing information to be exchanged with a payment server 720 (shown in FIG. 7), e.g., a user's unique identifier (e.g., a Samsung account id or a device id), card information, membership information, etc., via the payment application. The user identifier may include a user's subscription accounts to manage a number of business-related cards (e.g., Visa.RTM. card or Master.RTM. card),)
 a Merchant External Client ID, (Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID. The electronic device may obtain the merchant ID 4103 from an external device using the communication module (e.g., 3G, 4G, Wi-Fi, NFC, etc.).)
wherein the user ID corresponding to at least one or more of the computing device or the virtual wallet application, (Kim [0280] In an embodiment of the present disclosure, the account management module is capable of managing information to be exchanged with a payment server 720 (shown in FIG. 7), e.g., a user's unique identifier (e.g., a Samsung account id or a device id), card information, membership information, etc., via the payment application. The user identifier may include a user's subscription accounts to manage a number of business-related cards (e.g., Visa.RTM. card or Master.RTM. card),)
initiating the virtual wallet application at the computing device; (Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function.)
receiving a payment method selection at the virtual wallet application at the computing device; (Kim [0264] In an embodiment of the present disclosure, the payment management module 1831 is capable of making a payment using the registered card. The user selects one of a number of registered cards in order to make a payment. The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740 and displays the information on the display 160.)
Kim does not teach receiving, at the virtual wallet application, a new Call ID from a virtual wallet server in response to the original Call ID, the merchant external ClientlD, the SKU;   the SKU comprises corresponding to product data at a merchant server;  and the payment method selection; transmitting from the computing device the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection to a virtual wallet server; and receiving, at the virtual wallet application, a new Call ID from the virtual wallet server in response to the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection wherein the new Call ID enables only the merchant server to request payment data from the virtual wallet server without requiring a re-authentication of the payment data from the user with the virtual wallet application
Purves teaches,
transmitting from the computing device the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection to a virtual wallet server;
(Purves [0126] continuing on with receiving an authorization request 223, the Bill-Pay server 220, which may be integrated with a financial processing server 230, may send an issuer query
Purves [0395]  a merchant transaction identifier 
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like)
Purves [0360]  server may extract the identifier specifying the order for which shipping information is requested
Purves [0236] In some embodiments, a database, e.g., a pay network database, may store details of the issuer server(s) associated with the issuer(s). In some embodiments, the pay network server may query a database, e.g., 1715, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the database query. 
Purves  [0105] as such, subset and superset features and data sets of each or a combination of the aforementioned payment platforms (e.g., see FIGS. 4A-6B) may be accessed, modified, provided, stored, etc. via cloud/server services and a number of varying client devices
Purves  [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s), program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure.)
receiving, at the virtual wallet application, …. in response to the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection;     the SKU comprises corresponding to product data at a merchant server,
(Examiner interprets the "new Call ID" as a transaction identifier.  
Purves  [0446] The wallet server may parse the received information 
Purves [0395]  a merchant transaction identifier 
Purves [0320] widget for a particular Stock Keeping Unit (SKU) item
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like)
Purves [0236] In some embodiments, a database, e.g., a pay network database, may store details of the issuer server(s) associated with the issuer(s). In some embodiments, the pay network server may query a database, e.g., 1715, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the database query. 
Purves  [0105] as such, subset and superset features and data sets of each or a combination of the aforementioned payment platforms (e.g., see FIGS. 4A-6B) may be accessed, modified, provided, stored, etc. via cloud/server services and a number of varying client devices
Purves  [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s), program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure.
Examiner notes in Purves that servers can swap, replace, or append received data:
Purves [0360] the Bill Pay server may extract the identifier specifying the order 
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like) may be entered
Purves [0307] server may then manipulate the returned store … application render response… inserting …. data into the response (e.g., by replacing placeholders inserted by the Bill Pay server, by appending social data to the response, and/or the like), and/or the like.)
payment data from the virtual wallet server without requiring a re-authentication of the payment data from the user with the virtual wallet application
(Purves [0254]   In some implementations, the merchant's offer message 2104 may include the parameters Bill Pay may use to update the offer, thus allowing the user's wallet application to automatically calculate the updated offer information without the need to communicate with the Bill Pay server.
Purves [0291] by using stored …. access credentials and/or the like 
Purves [0295]   credentials may be absent, or may be stored on the Bill Pay server or a third-party server and be retrieved in response to receiving a social checkout widget assembly request. 
Purves [0409] In some embodiments of the Bill Pay, the consumer may agree to or designate certain payment options to be used in recurrent transactions. For example, the consumer may permit flexible recurring commerce, wherein future transactions from a merchant may be billed to the reference alias without further intervention from the user. In other embodiments, the consumer may permit managed subscription commerce wherein the consumer and/or merchant agrees to various terms or conditions that may govern the current and/or future reference transactions with the consumer's virtual wallet account
Purves [0427] In a further implementation, API calls to the Bill Pay may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Purves does not teach wherein the original Call ID identifies the IoT device with the user ID at the IoT device server, wherein the IoT device comprises an electronic device whose standalone wireless connectivity is added as a post-manufacture addition, wherein the electronic device a bathroom scale, a computer monitor, a washing machine, or a refrigerator; a new Call ID from   the virtual wallet server; wherein the new Call ID enables only the merchant server to request
Jeong teaches,
wherein the original Call ID identifies the IoT device with the user ID at the IoT device server, 
(Jeong [0124] According to an embodiments the permanent identifier may be generated and managed in a server related to the permanent identifier. When a server manages operations of the message management module, the server may configure permanent identifiers to have values which do not overlap with each other between the electronic devices registered in the server.
Jeong  [0062] The SIM card 214 may be a card adopting a subscriber identification module function, and be inserted into a slot formed at a predetermined portion of the electronic device. The SIM card 214 may include inherent identification information (e.g., an Integrated Circuit Card IDentifier (ICCID)) and/or subscriber information (e.g., an International Mobile Subscriber Identity (IMSI)).)
wherein the IoT device comprises an electronic device whose standalone wireless connectivity is added as a post-manufacture addition, wherein the electronic device a bathroom scale, a computer monitor, a washing machine, or a refrigerator; wherein the new Call ID enables only the merchant server to request
(Jeong [0032] The smart home appliances may include at least one of, for example, televisions, Digital Video Disk (DVD) players, audio players, refrigerators, air conditioners, cleaners, ovens, microwaves, washing machines, air purifiers, set-top boxes, TV boxes (e.g., HomeSync™ of Samsung, Apple TV™, or Google TV™), game consoles, electronic dictionaries, electronic keys, camcorders, or electronic frames.
Examiner maintains that a television may serve as a computer monitor. A "dumb" television with  Apple TV™ or Google TV™ may serve as an  IoT device whose standalone wireless connectivity is added as a post-manufacture addition )
a new Call ID from   the virtual wallet server; 
(Jeong  [0123] According to an embodiment of the present disclosure, the identifier may be a temporary identifier or a permanent identifier. The temporary identifier may be changed according to time and/or location of the electronic device. 
Jeong [0124] According to an embodiments the permanent identifier may be generated and managed in a server related to the permanent identifier. When a server manages operations of the message management module, the server may configure permanent identifiers to have values which do not overlap with each other between the electronic devices registered in the server.)
wherein the new Call ID enables only the merchant server to request
(Jeong [0124] According to an embodiments the permanent identifier may be generated and managed in a server related to the permanent identifier. When a server manages operations of the message management module, the server may configure permanent identifiers to have values which do not overlap with each other between the electronic devices registered in the server.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the proximity communication  teachings of Jeong for “communicating between electronic devices by which wireless or wired communication can be conducted.” (Jeong [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proximity communication  ) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “transmitting, by an electronic device, a first message including a first … identifier of the electronic device to at least one external device, and receiving a second message including the first … identifier and a second … identifier of the at least one external device” Jeong [0007] )
Regarding Claim 3, 
Kim, Purves, and Jeong  teach the method of Claim 2 as described earlier.
Kim teaches,
  wherein initiating the virtual wallet application at the computing device further (Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function.)
comprises, in response to an activate for payment signal, (Kim [0321] The server is capable of controlling the status of the payment module. For example, the server is capable of performing the activation, suspension, resumption, or disposal of the payment module.)
communicating an activation notification from the IoT device to the virtual wallet application (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0295] when a payment module in one of the devices is activated / Kim [0165]  The electronic device 910 is capable of including a payment application (a wallet application) 912, a payment manager 914 and/or a secure storage 916.)
 and order information for the product data for the merchant (Kim [0264] The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740)
to the IoT server. (Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0074] Referring to FIG. 1, the electronic device 101, 102 or 104 and the server 106 are connected to each other via a network 162 or a short-range communication 164.)
Regarding Claim 4, 
Kim, Purves, and Jeong teach the method of Claim 3 as described earlier.
Kim teaches,
  in response to the activation notification (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0295] when a payment module in one of the devices is activated / Kim [0165]  The electronic device 910 is capable of including a payment application (a wallet application) 912, a payment manager 914 and/or a secure storage 916.)
 and the order information, (Kim [0264] The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740)
 communicating the new Call ID and a Merchant External Client ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
to a virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application. / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 5, 
Kim, Purves, and Jeong teach the method of Claim 4 as described earlier.
Kim teaches,
   in response to the new Call ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
and the Merchant External Client ID, (Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID. The electronic device may obtain the merchant ID 4103 from an external device using the communication module (e.g., 3G, 4G, Wi-Fi, NFC, etc.).)
returning the new Call ID to the IoT server (Kim [0670] The payment server 4907 (e.g., the payment server 920 shown in FIG. 9) is capable of transmitting/receiving information related to payment (e.g., payment information) to/from the payment application 4901. / Kim [0671] The TSM 4909 of the first issuer is capable of transmitting/receiving information related to payment to/from the TSP 4911 of the first issuer, the second issuer 4915 (e.g., the second issuer 942 shown in FIG. 9), and the TSP 4913 of the second issuer, and approving of the payment. / Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624.)
 from the virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application.  / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 6, 
Kim, Purves, and Jeong teach the method of Claim 5 as described earlier.
Kim teaches,
    including the new Call ID. (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising communicating an order request to a merchant server.
Jeong teaches,
further comprising communicating an order request to a merchant server (Jeong [0114] message management module may transmit messages with information included therein. The information may be at least one piece of transaction information according to an embodiment such as, for example, a product type, sale price, a transaction IDentification (ID), transaction available time information, transaction available place information,...identifiers of the electronic devices 
Jeong [0050] The communication interface 160 may perform a communication connection between the electronic device 101 and external electronic devices (e.g., the electronic device 104, or the server 106).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the proximity communication  teachings of Jeong for “communicating between electronic devices by which wireless or wired communication can be conducted.” (Jeong [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proximity communication  ) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “transmitting, by an electronic device, a first message including a first … identifier of the electronic device to at least one external device, and receiving a second message including the first … identifier and a second … identifier of the at least one external device” Jeong [0007] )
Regarding Claim 7, 
Kim, Purves, and Jeong teach the method of Claim 6 as described earlier.
Kim teaches,
    using the new Call ID(Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform
Purves teaches,
further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform (Purves [0440] In one implementation, the merchant server may use the user sign as a trigger to request current user information from the wallet server. The merchant server may generate and send a user information request message 20926 to the wallet server. ...In one implementation, the merchant server may utilize callbacks via APIs, inline widgets, etc., to pull user information from the wallet. For example, the merchant server may call the getPayment API to obtain payment method details such as card nicknames, brand, last 4 digits, etc. /  Purves [0148] Although only getPayment API call is discussed in detail, other API calls such as those listed in Table 1 may also be called by the merchant server to obtain information including address nick name, indicator for default/primary address, active loyalty programs, program names, indicator for current/primary loyalty program, request to instantiate a purchase against the customer ID, retrieve and redeem previous purchase records for the customer, and/or the like.  In an alternate implementation, instead of the merchant making the API calls to obtain the user information, the wallet server may push user information to the merchant.  In some implementations, the information push may be a one-time event, for example, when the user connects a new service (e.g., a merchant) to a wallet.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 8, 
Kim, Purves, and Jeong teach the method of Claim 7 as described earlier.
Kim does not teach further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data.
 Purves teaches,
further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data. (Purves [0326] The API key may identify the general API access configuration settings, and the token may be an encrypted token for the merchant account. / Purves [0440] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0120] In the above example, the payment request includes information fields such as user profile information, bill information and user's payment configuration parameters. / Purves [0146] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0354]  Cryptographic processor interfaces may allow for expedition of encryption and/or decryption requests by the cryptographic component; /  Purves [0099] which may contain the user's payment information, the amount to transfer, and/or the like. / Purves [0167] In this and other embodiments, the consumer may choose to create an account 1410 with the merchant and provide contact/shipping information 1407 and/or payment information 1408 to complete the transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 9, 
Kim, Purves, and Jeong teach the method of Claim 8 as described earlier.
Kim teaches,
wherein initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device in response to the request payment authentication, (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614. / Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function. / Kim [0231] The AP 1401 is capable of detecting a first authentication service transaction and transmitting a first authentication service transaction command to the first communication module 1403. In various embodiments of the present disclosure, the first authentication service transaction command may be an instruction to perform the authentication procedure based on the first communication module 1403.)
Kim does not teach and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key.
 Purves teaches,
and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key. (Purves [0250] In some implementations the user may use a wallet-enabled electronic device to send a checkout request 2102 to the merchant containing information about the products the user would like to purchase. / Purves [0441] In one implementation, the wallet server may validate the request by confirming the customer ID, API key and/or the token are correct. At 20930, the wallet server may use the customer ID, for example, to query one or more databases / Purves [0447] The customer ID may be sent to the merchant. Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like at 201055. The wallet may provide the merchant the information that is permitted for sharing by the customer preferences and permissions.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 10, 
Kim, Purves, and Jeong teach the method of Claim 9 as described earlier.
Kim does not teach further comprising communicating an order confirmation notification to the virtual wallet application.
Purves teaches,
further comprising communicating an order confirmation notification to the virtual wallet application. (Purves [0243] The issuer server may provide an individual payment confirmation, e.g., 1828, to the pay network server, which may forward, e.g., 1829, the funds transfer message to the acquirer server.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Claim 11 is rejected on the same basis as Claim 2.
Claim 12 is rejected on the same basis as Claim 3.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 5.
Claim 15 is rejected on the same basis as Claim 6.
Claim 16 is rejected on the same basis as Claim 7.
Claim 17 is rejected on the same basis as Claim 8.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 10.
Regarding Claim 20, 
Kim, Purves, and Jeong teach the method of Claim 11 as described earlier.
Kim does not teach wherein the IoT device comprises a bathroom scale, a computer monitor, a washing machine, or a refrigerator.
Jeong teaches, 
wherein the IoT device comprises a bathroom scale, a computer monitor, a washing machine, or a refrigerator.
(Jeong [0032] The smart home appliances may include at least one of, for example, televisions, Digital Video Disk (DVD) players, audio players, refrigerators, air conditioners, cleaners, ovens, microwaves, washing machines, air purifiers, set-top boxes, TV boxes (e.g., HomeSync™ of Samsung, Apple TV™, or Google TV™), game consoles, electronic dictionaries, electronic keys, camcorders, or electronic frames.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the proximity communication  teachings of Jeong for “communicating between electronic devices by which wireless or wired communication can be conducted.” (Jeong [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proximity communication  ) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “transmitting, by an electronic device, a first message including a first … identifier of the electronic device to at least one external device, and receiving a second message including the first … identifier and a second … identifier of the at least one external device” Jeong [0007] )


Response to Remarks
Applicant's arguments filed on October 6, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Objections  
Applicant's  amendments rectify the previous objections. 
The objection is lifted.
 Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“In particular, Applicant again submits that the claimed invention alters or 
modifies the customary human activity in terms of making a purchase using an loT device. The Office appears to bypass the challenges of loT devices as discussed in the specification, such as a scale, a refrigerator, a computer monitor, a washing machine, etc. (paragraph [0020]), to see the practical application of the meaningful steps taken by the claimed features, especially the particular elements of the claim recitation… Also, contrary to Office's assertion on page 24, the claimed invention also enables the consumer payment information to remain the same which may allow the partner to generate new Call IDs to send to multiple merchants, "without requiring the user to re- authenticate into the virtual wallet such as Visa Checkout each time if they are using the original payment instrument". 
Moreover, Applicant respectfully submits that aspects of the invention solve a practical application specific to the loT devices and the interactions between that and the consumers. Application provides plenty of support at least in paragraphs [0020-28; 44- 46] and FIGS. 1 and 3.. "
Examiner responds:
The scale, refrigerator, computer monitor, and washing machine  are 	generally linking to household devices as a means to perform an abstract idea. That is, no function or task unique to those types of devices is claimed. A claim must apply or use a judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Examiner does not view an IoT devices any differently than any other computing device.  The Applicant does not specify or claim any unique function uniquely inherent to a scale, a refrigerator, or a washing machine. The claimed functions can be performed by any generic computing device. Moreover, the “internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.”  Applicant [0020]   Thus no specialized device is needed.
The Applicant’s Specification supports the assertion that an IoT device is equivalent to a generic computing device:
  [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). 
[0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.  [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques. 
 [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  
[0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.

The claim of “without requiring the user to re- authenticate into the virtual wallet such as Visa Checkout each time if they are using the original payment instrument” is well-understood, routine, and conventional, see MPEP 2106.05(d). For example, Purves does the same:
Purves [0254]   In some implementations, the merchant's offer message 2104 may include the parameters Bill Pay may use to update the offer, thus allowing the user's wallet application to automatically calculate the updated offer information without the need to communicate with the Bill Pay server.
Purves [0291] by using stored …. access credentials and/or the like 
Purves [0295]   credentials may be absent, or may be stored on the Bill Pay server or a third-party server and be retrieved in response to receiving a social checkout widget assembly request. 
Purves [0409] In some embodiments of the Bill Pay, the consumer may agree to or designate certain payment options to be used in recurrent transactions. For example, the consumer may permit flexible recurring commerce, wherein future transactions from a merchant may be billed to the reference alias without further intervention from the user. In other embodiments, the consumer may permit managed subscription commerce wherein the consumer and/or merchant agrees to various terms or conditions that may govern the current and/or future reference transactions with the consumer's virtual wallet account
Purves [0427] In a further implementation, API calls to the Bill Pay may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“First, on page 22, the Office states that "(Examiner interprets the "new Call ID" as a transaction identifier associated with the merchant server." This interpretation is directly opposite to the specific claimed recitation of "receiving, at the virtual wallet application, a new Call ID from the virtual wallet server in response to the original Call ID, the merchant external ClientiD, the SKU, and the payment method selection." In other words, the "new Call ID" is not from the merchant server; rather, it is associated with the virtual wallet server in response to the original Call ID. 
Therefore, this interpretation makes the reading of the combined references teaching away from the claimed features... "
Examiner responds:
Examiner updated his interpretation of Purves.
Examiner interprets the "new Call ID" as simply a transaction identifier.  
Purves  [0446] The wallet server may parse the received information 
Purves [0395]  a merchant transaction identifier 
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like)
Examiner notes in Purves that servers can swap, replace, or append received data:
Purves [0360] the Bill Pay server may extract the identifier specifying the order 
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like) may be entered
Purves [0307] server may then manipulate the returned store … application render response… inserting …. data into the response (e.g., by replacing placeholders inserted by the Bill Pay server, by appending social data to the response, and/or the like), and/or the like.
The Applicant states:
“First, the above paragraph fails to discuss or suggest re-authentication.... "
Examiner responds:
Examiner notes that Purves teaches “without requiring a re-authentication of the payment data from the user”:
Purves [0254]   In some implementations, the merchant's offer message 2104 may include the parameters Bill Pay may use to update the offer, thus allowing the user's wallet application to automatically calculate the updated offer information without the need to communicate with the Bill Pay server.
Purves [0291] by using stored …. access credentials and/or the like 
Purves [0295]   credentials may be absent, or may be stored on the Bill Pay server or a third-party server and be retrieved in response to receiving a social checkout widget assembly request. 
Purves [0409] In some embodiments of the Bill Pay, the consumer may agree to or designate certain payment options to be used in recurrent transactions. For example, the consumer may permit flexible recurring commerce, wherein future transactions from a merchant may be billed to the reference alias without further intervention from the user. In other embodiments, the consumer may permit managed subscription commerce wherein the consumer and/or merchant agrees to various terms or conditions that may govern the current and/or future reference transactions with the consumer's virtual wallet account
Purves [0427] In a further implementation, API calls to the Bill Pay may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site
Therefore, the rejection under  35 USC § 103 remains.



Prior Art Cited But Not Applied






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacob (“PAYMENT CHECKOUT WITHIN AN APPLICATION”, U.S. Publication Number: 20160253667 A1) proposes a computer system which assists a user in making a transaction by using a call identifier (“Call ID”) and in response to the payment processor server verifying the CALL ID from the POS and transaction amount from the merchant backend system and purchase data with the merchant processor/acquirer, the payment processor server may inform the POS through the merchant backend computing system that the transaction is authorized.
Katzin (“UNIVERSAL ELECTRONIC PAYMENT APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20140337175 A1) transform touchscreen inputs into a virtual wallet mobile application interface, via UEP components, into purchase transaction triggers and receipt notices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/HAO FU/ Primary Examiner, Art Unit 3697